           Case 1:21-cv-00122-LGS Document 12 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TZUMI INNOVATIONS, LLC,

                              Plaintiff,
                                                                  21 Civ. 122 (LGS)
                     -against-
                                                                      ORDER
ANDREW R. WHEELER, et al.,

                              Defendants.

LORNA G. SCHOFIELD, United States District Judge:

         WHEREAS, Plaintiffs filed an ex parte motion for emergency temporary restraining

order and preliminary injunction (“Motion”) on January 7, 2021;

         WHEREAS, Plaintiffs have filed the memorandum of law in support of the order to show

cause for temporary restraining order and preliminary injunction (Dkt. No. 8). It is hereby

         ORDERED that Plaintiffs shall take all steps necessary to effect proper service as

required by the Federal Rules of Civil Procedure, or to notify Defendants of the action and

request waiver of service. It is further

         ORDERED that the parties shall meet and confer in an attempt to resolve the matter

without Court intervention and shall file a joint letter by noon tomorrow, January 8, 2021,

proposing a briefing schedule for the remaining submissions and informing the Court whether

the effectiveness of any issuance of a Stop Sale, Use, or Removal Order may be delayed pending

resolution of this matter. It is further

         ORDERED that Plaintiffs shall serve this Order on Defendants through electronic

service as soon as possible, and no later than January 7, 2021.

Dated:     January 7, 2021
           New York, New York
